Exhibit 10.1

 

FIFTH MODIFICATION OF WAIVER AND

SIXTH AMENDMENT TO CREDIT AGREEMENT

(TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT)

 

THIS FIFTH MODIFICATION OF WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT (the
“Amendment”) is dated as of May 26,  2005 and is made by and among KEY ENERGY
SERVICES, INC., a Maryland corporation (the “Borrower”), each of the GUARANTORS
(as defined in the Credit Agreement), the LENDERS (as defined in the Credit
Agreement), PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), PNC CAPITAL MARKETS, INC., and WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor-by-merger to Wells Fargo Bank Texas, National
Association), as the Co-Lead Arrangers, and CALYON NEW YORK BRANCH (successor by
merger to CREDIT LYONNAIS NEW YORK BRANCH), as the Syndication Agent (the
“Syndication Agent”), JPMORGAN CHASE BANK, N.A. and COMERICA BANK, as the
Co-Documentation Agents (the “Co-Documentation Agents”).

 

GENERAL RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent and
the other parties hereto are parties to that certain Fourth Amended and Restated
Credit Agreement, dated as of June 7, 1997, as amended and restated through
November 10, 2003, and as amended by that certain Waiver And First Amendment To
Credit Agreement (the “Waiver and First Amendment”) dated as of April 5, 2004,
that Modification of Waiver and Second Amendment to Credit Agreement (the
“Modification of Waiver”) dated August 31, 2004, that Second Modification of
Waiver and Third Amendment to Credit Agreement (the “Second Modification of
Waiver”), that Third Modification of Waiver and Fourth Amendment to Credit
Agreement (the “Third Modification of Waiver”) dated March 30, 2005 and that
Fourth Modification of Waiver and Sixth Amendment to Credit Agreement (the
“Fourth Modification of Waiver”) dated April 29,  2005 (and as hereafter
amended, restated, supplemented or modified, the “Credit Agreement”);

 

WHEREAS, the Lenders and Borrower desire to modify certain provisions of the
Waiver and First Amendment as previously modified by the Modification of Waiver,
the Second Modification of Waiver, the Third Modification of Waiver and the
Fourth Modification of Waiver; and

 

WHEREAS, except as otherwise provided in this Amendment, capitalized terms used
herein shall have the meanings given to them in the Credit Agreement, as amended
by this Amendment, and all references to Sections in this Amendment which do not
refer to a specific document shall be deemed to refer to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 


(A)                                  MODIFICATION OF RECITALS (SECTION 1(A) OF
WAIVER AND FIRST AMENDMENT).


 

1.                                       Paragraph 3 of Section 1(a) (Recitals)
of the Waiver and First Amendment is hereby amended and restated to read as
follows:

 

“3.                                 As a result of the Restatements, the Loan
Parties: (1) could not finalize and deliver their Annual Financial Statements
for their fiscal year ending December 31, 2003 (the “2003 Annual Statements”),
and expect that they will not be able to finalize their Annual Financial
Statements for their fiscal year ending December 31, 2004 (the “2004 Annual
Statements”), by the due dates therefor under Section 7.3.2 of the Credit
Agreement and (2) could not finalize and deliver their Quarterly Financial
Statements for their fiscal quarters ending March 31, 2004 (the “March 31, 2004
Quarterly Statements”), June 30, 2004 (the “June 30, 2004 Quarterly
Statements”), September 30, 2004 (the “September 30, 2004 Quarterly
Statements”), March 31, 2005 (the “March 31, 2005 Quarterly Statements”), and
expect that they will not be able to finalize and deliver their Quarterly
Financial Statements for their fiscal quarters ending June 30, 2005 (the
“June 30, 2005 Quarterly Statements”) and September 30, 2005 (the “September 30,
2005 Quarterly Statements”) by the due dates therefor under Section 7.3.1 of the
Credit Agreement.”

 

2.                                       Paragraphs 5 and 6 of Section 1(a)
(Recitals) of the Waiver and First Amendment are hereby amended and restated to
read as follows:

 

“5.                                 As a result of the Restatements, the
Borrower was not able to file its Annual Reports on Form 10-K for 2003 (the
“2003 Form 10-K”) or its Annual Report on Form 10-K (the “2004 Form 10-K”) or
its Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31, 2004
(the “March 2004 10-Q”), June 30, 2004 (the “June 2004 10-Q”), September 30,
2004 (the “September 2004 10-Q”) and March 31, 2005 (the “March 2005 10-Q”), and
is unlikely to file its Quarterly Reports on Form 10-Q for the fiscal quarters
ended June 30, 2005 (the “June 2005 10-Q”) and September 30, 2005 (the
“September 2005 10-Q”), in a timely manner.  That failure might be deemed a
violation of Law as contemplated by Sections 5.1.19 and 7.1.9 of the Credit
Agreement.

 

6.                                       Unless waived, failure to complete the
2003 Form 10-K, the 2004 Form 10-K, the March 2004 10-Q, the June 2004 10-Q, the
September 2004 10-Q, the March 2005 10-Q, the June 2005 10-Q and the
September 2005 10-Q, and to deliver copies of the same to the trustees under the
6 3/8% Notes Indenture and the 8 3/8% Notes Indenture and the holders of the
notes issued thereunder in a timely manner has constituted, or will constitute,
an event which, with the giving of notice and the

 

2

--------------------------------------------------------------------------------


 

passage of 60 days after the giving of such notice as provided in such
Indentures, will constitute an Event of Default under such Indentures which will
then permit the acceleration of the indebtedness outstanding thereunder. 
Section 8.1.5 of the Credit Agreement provides that the occurrence of a default
or event of default under the terms of any other agreement involving borrowed
money or the extension of credit or any other Indebtedness under which any Loan
Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $20,000,000 in the aggregate, will constitute an Event of
Default under the Credit Agreement if such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of Indebtedness.”

 


(B)                                 MODIFICATION OF WAIVERS (SECTION 1(B) OF
WAIVER AND FIRST AMENDMENT).


 

Section 1(b) (Waivers and Agreement) of the Waiver and First Amendment is hereby
amended and restated to read as follows:

 

“(b) Waivers and Agreement.

 

Subject to the agreements and conditions set forth in Section 1(c) [Agreements]
and Section 2 [Amendments] of this Amendment, and the other terms of this
Amendment, the Lenders hereby waive (i) the requirement that the Loan Parties
deliver, on the due dates therefor under Section 7 of the Credit Agreement, the
2003 Annual Statements, the March 31, 2004 Quarterly Statements, the June 30,
2004 Quarterly Statements, the September 30, 2004 Quarterly Statements, the 2004
Annual Statements, the March 31, 2005 Quarterly Statements, the June 30, 2005
Quarterly Statements, and the September 30, 2005 Quarterly Statements and the
Compliance Certificates which are due concurrently with the delivery of such
statements, (ii) the provisions of Sections 5.1.19 and 7.1.9 of the Credit
Agreement to the extent the failure to file the 2003 Form 10-K, the 2004 Form
10-K, the March 2004 10-Q, the June 2004 10-Q, the September 2004 10-Q, the
March 2005 10-Q, the June 2005 10-Q and September 2005 10-Q in a timely manner
constitutes a violation of the representations, warranties and covenants
contained in Sections 5.1.19 and 7.1.9 of the Credit Agreement, and (iii) the
provisions of Section 5.1.9 and Section 7.1.7 of the Credit Agreement to the
extent the Restatements cause the financial statements of the Borrower and its
consolidated Subsidiaries not to meet the requirements of Section 5.1.9 of the
Credit Agreement or reflect that the Borrower failed to maintain adequate books
and records as required by Section 7.1.7 of the Credit Agreement and hereby
waive any Potential Default or Event of Default which might otherwise be
occasioned by any of the foregoing; provided however, that the Lenders do not
waive any Potential Default or Event of Default resulting from the breach of any
financial covenants contained in Sections 7.2.16, 7.2.17 or 7.2.18 of the Credit
Agreement occasioned by any of the foregoing. In addition, the Lenders hereby
acknowledge and agree that the events described in Section 1(a)6 of this
Amendment will not constitute a Potential Default or an Event of Default under
the

 

3

--------------------------------------------------------------------------------


 

Credit Agreement unless and until the related notice as required by the
Indenture has been given by the trustee under the related Indentures or the
holders of the notes issued under the applicable Indentures and the related cure
period in the Indentures has expired. To the extent any waiver contained herein
relates to any representation or warranty contained in the Credit Agreement, any
renewal of the representations and warranties required by the Credit Agreement
shall mean that such representations and warranties are true and correct except
to the extent such representations and warranties have been waived or modified
hereby.”

 


(C)                                  MODIFICATION OF AGREEMENTS (SECTION 1(C) OF
WAIVER AND FIRST AMENDMENT).


 

Clauses (2), (3), (4) and (9) of Section 1(c) (Agreements) of the Waiver and
First Amendment are hereby amended and restated to read as follows (the other
clauses of such Waiver and First Amendment, as previously amended are not being
amended hereby and remain in full force and effect):

 

“(2)                            Draft Quarterly Statements for Second and Third
Quarters of 2005.  The Loan Parties shall deliver to the Administrative Agent
and to the Lenders draft, internal, unaudited financial statements for the
fiscal quarter ended June 30, 2005 (the “Draft June 30, 2005 Statements”) on or
before August 19, 2005 and for the fiscal quarter ended September 30, 2005 (the
“Draft September 30, 2005 Statements”) on or before November 19, 2005.  The
Draft June 30, 2005 Statements and Draft September 30, 2005 Statements shall
consist of a consolidated and consolidating balance sheet as of the end of such
fiscal quarter and related consolidated and consolidating statements of income,
and cash flows for the fiscal quarter then ended and the fiscal year through
that date and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year,
all in reasonable detail and certified by the Borrower to reflect the Company’s
financial condition and results of operations for the related period, subject to
any write downs, write offs, charges and adjustments required as a result of the
Restatements and to any normal year-end audit adjustments;

 

(3)                                  Compliance Certificates Based on Draft
Statements.  Concurrently with their delivery of each of their Draft June 30,
2005 Statements and Draft September 30, 2005 Statements (collectively, the
“Draft Statements”), the Loan Parties shall deliver to the Administrative Agent
and to the Lenders a Compliance Certificate in the form required by
Section 7.3.3 [Compliance Certificate], but is based on the results contained in
the applicable Draft Statements and is subject to the qualifications in the last
clause of each of Sections 1(c)(1) and 1(c)(2) (each beginning “, subject to . .
.”).  Compliance by the Loan Parties with their covenants, including their
financial covenants, under the Credit Agreement shall be measured based on the
Draft Statements and the Compliance Certificates delivered with such Draft
Statements (as if such Draft Statements and Compliance Certificates were
finalized versions), until the finalized financial statements and related
Compliance Certificates have been delivered pursuant to

 

4

--------------------------------------------------------------------------------


 

Section 1(c)(4) of this Amendment, at which time such compliance shall be
measured by such finalized financial statements and Compliance Certificates;

 

(4)                                  Finalized Financial Statements and
Compliance Certificates.  The Loan Parties shall deliver to the Administrative
Agent and to the Lenders the following documents by the dates set forth below:

 

(i)                                     July 31, 2005.  By July 31, 2005, their
2003 Annual Statements, which shall be finalized and comply in all respects
(other than the requirement for timely delivery) with the requirements of
Section 7.3.2 of the Credit Agreement ( the delivery of the report of
independent certified public accountants for the Loan Parties as more fully
described in Section 7.3.2 of the Credit Agreement) and concurrently with the
delivery of such 2003 Annual Statements, a Compliance Certificate based on the
results contained in such statements;

 

(ii)                                  October 31, 2005.  By October 31, 2005,
their March 31, 2004 Quarterly Statements, June 30, 2004 Quarterly Statements,
September 30, 2004 Quarterly Statements, and 2004 Annual Statements, all of
which shall be finalized and comply in all respects (other than the requirement
for timely delivery) with the requirements of Sections 7.3.2 and 7.3.1, as
applicable, of the Credit Agreement (including, in the case of the 2004 Annual
Statements, the delivery of the report of independent certified public
accountants for the Loan Parties as more fully described in Section 7.3.2 of the
Credit Agreement) and concurrently with the delivery of such each such
statement, a Compliance Certificate based on the results contained in such
statement;

 

(iii)                               December 31, 2005.  By December 31, 2005,
their March 31, 2005 Quarterly Statements, June 30, 2005 Quarterly Statements
and September 30, 2005 Quarterly Statements, all of which shall be finalized and
comply in all respects (other than the requirement for timely delivery) with the
requirements of Section 7.3.1 of the Credit Agreement and concurrently with the
delivery of such each such statements, a Compliance Certificate based on the
results contained in such statements;

 

(9)                                  New Covenants.  The Loan Parties shall
comply with the following covenants between the date hereof and the Compliance
Date:

 

(i)                                     Cash Deposits.  The Loan Parties shall
at all times maintain in one or more accounts (whether demand, time or other
account) with the Lenders all cash of the Loan Parties other than (1) cash held
in the ordinary course of business outside of the United States by Misr Key
Energy Services, LLC in an amount not to exceed $3,000,000 at any time, and (2)
other cash in an aggregate amount not to exceed $200,000 at any time.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Reporting of Cash Balance.  The Loan
Parties shall, on or before each Tuesday following the completion of every
calendar week, beginning with the calendar week ending on Friday, May 27, 2005
and continuing through the Compliance Date deliver to the Administrative Agent a
report certified by an Authorized Officer of the Loan Parties, setting forth the
amount of cash of the Loan Parties maintained in accounts with the Lenders as of
the end of such week.”

 


2.                                       REPRESENTATIONS.

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that, by its execution and delivery hereof to the Administrative Agent, as of
the Effective Date (defined below), after giving effect to this Amendment, no
Potential Default or Event of Default has occurred and is continuing, and the
representations and warranties made by the Borrower and the other Loan Parties
in or pursuant to the Credit Agreement or any Loan Documents, including without
limitation the representation that the transactions contemplated herein will not
violate any Requirement of Law or Contractual Obligation of any Loan Party, are
true and correct in all material respects on and as of the Effective Date as if
made on such date (except to the extent that any such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date).

 


3.                                       CONDITIONS TO EFFECTIVENESS OF THIS
AMENDMENT.


 

This Amendment shall become effective on the date (the “Effective Date”) on
which all of the following conditions have occurred:

 


(A)                                  EXECUTION AND DELIVERY.  THE ADMINISTRATIVE
AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED A COPY OF THIS AMENDMENT DULY
EXECUTED AND DELIVERED BY DULY AUTHORIZED OFFICERS OF THE BORROWER AND EACH OF
THE GUARANTORS, THE REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT;


 


(B)                                 REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES IN SECTION 2 OF THIS AMENDMENT SHALL BE TRUE AND
CORRECT AND, AFTER GIVING EFFECT TO THIS AMENDMENT, NO POTENTIAL DEFAULT OR
EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING.


 


(C)                                  FEE.  THE BORROWER SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER WHICH DELIVERS TO THE
ADMINISTRATIVE AGENT (OR THE ADMINISTRATIVE AGENT’S COUNSEL AS INSTRUCTED BY THE
ADMINISTRATIVE AGENT) SUCH LENDER’S SIGNED SIGNATURE PAGE TO THIS AMENDMENT ON
OR BEFORE THE CLOSE OF BUSINESS ON MAY 31, 2005 A FEE IN THE AMOUNT OF .25%
TIMES SUCH LENDER’S COMMITMENT.


 


4.                                       MISCELLANEOUS.


 


(A)                                  CONTINUING EFFECT OF THE CREDIT AGREEMENT. 
THIS AMENDMENT SHALL NOT CONSTITUTE AN AMENDMENT OR WAIVER OF OR CONSENT TO ANY
PROVISION OF THE CREDIT AGREEMENT, THE WAIVER AND FIRST AMENDMENT, THE
MODIFICATION OF WAIVER, THE SECOND MODIFICATION OF WAIVER, THE THIRD
MODIFICATION OF WAIVER OR THE FOURTH MODIFICATION OF WAIVER NOT EXPRESSLY
REFERRED TO HEREIN AND SHALL NOT BE CONSTRUED AS AN AMENDMENT, WAIVER OR CONSENT
TO ANY ACTION ON THE PART OF

 

6

--------------------------------------------------------------------------------


 


THE BORROWER THAT WOULD REQUIRE AN AMENDMENT, WAIVER OR CONSENT OF THE AGENTS OR
THE LENDERS EXCEPT AS EXPRESSLY STATED HEREIN.  EXCEPT AS EXPRESSLY CONSENTED TO
HEREBY, THE PROVISIONS OF THE CREDIT AGREEMENT, THE WAIVER AND FIRST AMENDMENT,
THE MODIFICATION OF WAIVER, THE SECOND MODIFICATION OF WAIVER, THE THIRD
MODIFICATION OF WAIVER OR THE FOURTH MODIFICATION OF WAIVER AND THE OTHER LOAN
DOCUMENTS ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(B)                                 FEES AND EXPENSES.  THE BORROWER AGREES TO
PAY OR REIMBURSE THE ADMINISTRATIVE AGENT ON DEMAND FOR ALL ITS REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND
EXECUTION OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT.


 


(C)                                  COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS (INCLUDING BY FACSIMILE) BY THE PARTIES
HERETO, EACH OF WHICH COUNTERPARTS (WHETHER BY FACSIMILE OR OTHERWISE) WHEN SO
EXECUTED SHALL BE AN ORIGINAL, BUT ALL COUNTERPARTS TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(D)                                 GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA.


 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

7

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

KEY ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ William M. Austin

 

 

Name:

William M. Austin

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Thomas J. McCool

 

 

Name:

Thomas J. McCool

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor-by-merger to Wells
Fargo Bank Texas, National Association,
individually and as Co-Lead Arranger

 

 

 

 

 

By:

/s/ Eric R. Hollingsworth

 

 

Name:

Eric R. Hollingsworth

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 15 TO FIFTH MODIFICATION OF
WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

CALYON NEW YORK BRANCH, individually
and as Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Philippe Soustra

 

 

Name:

Philippe Soustra

 

Title:

Executive Vice President

 

 

 

 

 

 

 

By:

/s/ Attila Coach

 

 

Name:

Attila Coach

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

JPMORGAN CHASE BANK, N.A., individually
and as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Dianne L. Russell

 

 

Name:

Dianne L. Russell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

COMERICA BANK, individually and as
Co-Documentation Agent

 

 

 

 

 

By:

/s/ Mona M. Foch

 

 

Name:

Mona M. Foch

 

Title:

Senior Vice President – Texas Division

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Cox

 

 

 

Name:

Mark A. Cox

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Greg Smothers

 

 

Name:

Greg Smothers

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

/s/ Robert Kadlick

 

 

Name:

Robert Kadlick

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

HIBERNIA NATIONAL BANK

 

 

 

 

 

By:

/s/ Stephen H. Birnbaum

 

 

Name:

Stephen H. Birnbaum

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

NATEXIS BANQUES POPULAIRES

 

 

 

 

 

By:

/s/ Timothy L. Polvado

 

 

Name:

Timothy L. Polvado

 

Title:

Vice President and Group Manager

 

 

 

 

 

By:

/s/ Louis P. Laville, III

 

 

Name:

Louis P. Laville, III

 

Title:

Vice President and Group Manager

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

AMEGY BANK N.A. f/k/a SOUTHWEST
BANK OF TEXAS, N.A.

 

 

 

 

 

By:

/s/ Scott Collins

 

 

Name:

Scott Collins

 

Title:

Banking Officer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

GUARANTORS:

 

 

 

BROOKS WELL SERVICING, INC.

 

DAWSON PRODUCTION ACQUISITION

 

CORP.*

 

DAWSON PRODUCTION MANAGEMENT,

 

INC.

 

DAWSON PRODUCTION TAYLOR, INC.*

 

KALKASKA OILFIELD SERVICES, INC.

 

KEY ENERGY DRILLING, INC.

 

KEY ENERGY SERVICES-CALIFORNIA,

 

INC.

 

KEY ENERGY SERVICES-SOUTH TEXAS,

 

INC.

 

KEY FOUR CORNERS, INC.

 

KEY ROCKY MOUNTAIN, INC.

 

MISR KEY ENERGY SERVICES, LLC

 

Q SERVICES, INC.

 

Q.V. SERVICES, INC.

 

UNITRAK SERVICES HOLDING, INC.

 

WATSON OILFIELD SERVICE & SUPPLY,

 

INC.

 

WELL-CO OIL SERVICE, INC.

 

WELLTECH EASTERN, INC.

 

WELLTECH MID-CONTINENT, INC.

 

YALE E. KEY, INC.

 

 

 

 

 

By:

/s/ William M. Austin

 

 

Name:

William M. Austin

 

Title:

Vice President of each corporate general
partner listed above

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

BROOKS WELL SERVICING BENEFICIAL,
LP

 

 

by the sole general partner, Brooks Well
Servicing, Inc.

 

DAWSON PRODUCTION PARTNERS, L.P.

 

 

by the sole general partner, Dawson
Production Management, Inc.

 

KEY ENERGY DRILLING BENEFICIAL, LP

 

 

by the sole general partner, Key Energy
Drilling, Inc.

 

Q.V. SERVICES BENEFICIAL, L.P.

 

 

by the sole general partner,

 

 

Q.V. Services, Inc.

 

UNITRAK SERVICES, L.P.

 

 

by the sole general partner, Unitrak Services
Holding, Inc.

 

WELLTECH MID-CONTINENT
BENEFICIAL, LP

 

 

by the sole general partner, WellTech
Mid-Continent, Inc.

 

YALE E. KEY BENEFICIAL, LP

 

 

by the sole general partner, Yale E. Key, Inc.

 

 

 

 

 

By:

/s/ William M. Austin

 

 

Name:

William M. Austin

 

Title:

Vice President of each corporate general
partner listed above

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

KEY ENERGY PRESSURE PUMPING
SERVICES, L.P.

 

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

Q PRODUCTION SERVICES, L.P.

 

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

QUALITY OIL FIELD SERVICES, L.P.

 

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

KEY ENERGY FISHING & RENTAL
SERVICES, L.P.

 

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

Q.V. SERVICES OF TEXAS, L.P.

 

 

by the sole general partner, Q Oil & Gas
Services, LLC

 

 

 

 

 

 

 

By:

/s/ William M. Austin

(SEAL)

 

Name:

William M. Austin

 

Title:

Vice President of Q Services, Inc., the sole
member of each sole general partner listed
above

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 15 TO FIFTH MODIFICATION OF

WAIVER AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

BROOKS WELL SERVICING, LLC

 

KEY ENERGY DRILLING, LLC

 

Q ENERGY SERVICES, L.L.C.

 

Q OIL & GAS SERVICES, LLC

 

Q.V. SERVICES, LLC

 

UNITRAK SERVICES, LLC

 

YALE E. KEY, LLC

 

WELLTECH MID-CONTINENT, LLC

 

KEY ENERGY SHARED SERVICES, LLC

 

 

 

 

 

By:

/s/ Kimberly R. Frye

 

 

Name:

Kimberly R. Frye

 

Title:

Manager of each limited
liability company listed above

 

--------------------------------------------------------------------------------